Title: From Thomas Jefferson to William Short, 8 January 1825
From: Jefferson, Thomas
To: Short, William


Dear Sir
Monticello
Jan. 8. 25.
I returned the 1st vol. of Hall by a mail of a week ago and by this shall return the 2d we have kept them long; but every member of the family wished to read his book, in which case you know it had a long guantlet to run.It is impossible to read thoroughly such writings as those of Harper and Otis, who take a page to say what requires but a sentence, or rather who give you whole pages of what is nothing to the purpose. a cursory race over their ground is as much as they can claim. it is easy for them at this day to endeavor to white-wash their party, when the greater part are dead. of those who witnessed what past, others are old and become indifferent to the subject, and others indisposed to take the trouble of answering them. as to Otis, his attempt is to prove that the sun does not shine at mid-day. he merits no notice. Harper has never been remarked for hesitations about fact, where detection was not obvious; and by placing in false lights whatever admits it, and passing over in silence what does not, a plausible aspect may be presented of any thing. he takes great pains to prove, for instance, that Hamilton was no monarchist, by exaggerating his own intimacy with him and the impossibility, if he were so, that he should not, at some time have betrayed it to him. this may pass with uninformed readers, but not with those who have had it from Hamilton’s own mouth. I am one of those, and but one of many. at my own table, as well as elsewhere, I have heard him and mr Adams both avow their preference of monarchy, and especially that of England, over all other governments. both agreed it was the most perfect model of govmt ever devised by the wit of man: mr Adams adding only ‘if it’s corruptions were done away,’ and Hamilton that ‘with these corruptions it was perfect, and without them it would be an impracticable government.’ can any one read mr Adams’s Defence of the American constitutions without seeing that he was a monarchist? and John Quincy Adams, his son, was more complicit than the father, in his answer to Paine’s Rights of man. so much for leaders. their followers were divided. some went the same lengths, others, and I believe the greater part, only wished a stronger Executive. when I arrived in N. York in 1790. to take a part in the administration, being fresh from the French revolution while in it’s first and pure stage, and consequently somewhat whetted up in my own republican principles, I found a state of things in the general society of the place, which I could not have supposed possible. being a stranger there, I was feasted from table to table, at large set dinners, the parties generally from 20. to 30. the revolution I had left, and that we had just gone through in the change of our own government, being the common topics of conversation. I was astonished to find the general prevalence of monarchical sentiments; insomuch that in  maintaining those of republicanism, I had always the whole company on my hands, never scarcely finding among them a single co-advocate in that argument, unless some old member of Congress happened to be present. the furthest that any one would go in support of the republican features of our new government would be to say ‘the present constitution is well, as a beginning, and may be allowed a fair trial; but it is in fact only a stepping stone to something better.’ among their writers, Derny, the editor of the Port-folio, who was a kind of Oracle with them, and styled the Addison of America, openly avowed his preference of monarchy over all other forms of government, prided himself in the avowal, and maintained it by argument, free and without reserve, in his publications, which obtained, from that merit, the most encoraging support. I do not myself know that the Essex junto of Boston were monarchists; but I have  always so understood. these, my dear Sir, are but detached items from a great mass of proofs then fully before the public. they are unknown to you, because you were absent in Europe, and they are now disavowed by the party. but had it not been for the firm and determined stand then made by a counterparty, no man can say what our government would have been at his day. monarchy, to be sure, is now defeated; and they wish it should be forgotten that it ever was advocated. they see that it is desperate, and treat it’s imputation to them as a calumny; and I verily believe that none of them have it now in direct view. yet the spirit is not done away. the same party takes now what they deem the next best ground, the consolidation of the government, the giving to the federal member of the government, by unlimited constructions of the constitution, a controul over all the functions of the states, and the concentration of all power ultimately at Washington.The true history of that conflict of parties will never be in possession of the public until, by the death of the actors in it the hoards of their letters shall be broken up and given to the world. I should not fear to appeal to those of Harper himself, if he has kept copies of them, for abundant proof that he was himself a monarchist. I shall not live to see these unrevealed proofs, nor probably you. for time will be requisite. but time will, in the end, produce the truth. And after all it is but a truth which exists in every country where not suppressed by the rod of despotism. men, according to their constitutions, and the circumstances in which they are placed, differ honestly in opinion. some are whigs, liberals, democrats, call them what you please; others are tories, serviles, aristocrats EtC. the latter fear the people, and wish to transfer all power to the higher classes of society. the former consider the people as the safest depository of power, in the ultimate, they cherish them therefore, and wish to leave in them all the powers to the exercise of which they are competent. this is the division of sentiment now existing in the US. it is the common division of whig and tory, or, according to our denominations, of Republican and Federalist, and is the most salutary of all divisions. it ought therefore to be fostered, instead of being amalgamated. for, take away this, and some more dangerous division will take it’s place. but there is really no amalgamation. the parties exist now as heretofore. the one indeed has thrown off it’s old name, and has not yet assumed a new one, altho’ obviously Consolidationists.I have gone into these facts to shew how one-sided a view of the case Harper has presented. I do not recall these recollections with pleasure; but rather wish to forget them. nor did I ever permit them to affect social intercourse, and now, least of all, am disposed to do so. peace and good will with all mankind are my sincere wish. I willingly leave to the present generation to conduct their affairs as they please. and in my general affection to mankind, and my particular devotion to my friends, be assured of the high and special estimation in which yourself is continually held.Th: Jefferson